DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
2.	 The amendment filed March 1, 2022 has been entered. Claims 1-2, and 4-6  were amended. Claim 3 was cancelled. Claim 10 was newly added. Claims 1-2 and 4-10 are under consideration in this Office Action.

Withdrawn Rejections
3.	The following rejections have been withdrawn in view of applicants’ amendments and 1.132 affidavits from Jyotsna Shah, Ph.D:
	a) The rejection of claims 1 and 3 under 35 U.S.C. 101;
b) The rejection of claims 1-3  under 35 U.S.C. 102(a)(1) as being anticipated by Takano et al;
c) The rejection of claims 1-3  under 35 U.S.C. 102(a)(1) as being anticipated by Picken et al; and
d) The rejection of claims 1-9 under 35 U.S.C. 103 as being unpatentable over Barbour et al., and in view of Picken.



Allowable Subject Matter
4.	Claims 1-2 and 4-10 are allowed. The art does not teach or fairly suggest a  composition comprising one or more amino acid sequences bound to a solid support, wherein the one or more bound amino acid sequences consist of amino acid sequences selected from the group consisting of SEQ ID NO: 9, SEQ ID NO: 13, SEQ ID NO: 14, SEQ ID NO: 15, SEQ ID NO: 16, SEQ ID NO: 17, SEQ ID NO: 18, SEQ ID NO: 19, and SEQ ID NO: 20.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571) 272-0859. The examiner can normally be reached Monday thru Thursday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571 -272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 



/JANA A HINES/Primary Examiner, Art Unit 1645